Order and judgment unanimously affirmed without costs. Memorandum: Supreme Court properly declared that the lease between the parties was valid and properly directed plaintiff to comply with the option to purchase contained in the lease. Defendant had the right to exercise the option at any time prior to the expiration of the lease (see, Masset v Ruh, 235 NY 462) and defendant properly did so on February 27, 1989. Accordingly, defendant was entitled to summary judgment and specific performance against the plaintiff (see, 74 NY Jur 2d, Landlord and Tenant, § 651; Crocker v Page, 210 App Div 735, 736, affd 240 NY 638). (Appeal from order and judgment of Supreme Court, Erie County, Flaherty, J.—declaratory judgment.) Present—Callahan, J. P., Denman, Green, Pine and Balio, JJ.